Mugglin, J.
Appeal from an order of the Supreme Court (McGill, J.), entered August 28, 2000 in Clinton County, which denied plaintiffs’ motion to set aside the verdict.
An appeal from a final judgment will bring with it for review an appeal from an intermediate order which necessarily affects the judgment (see, CPLR 5501 [a] [1]). This Court has consistently recognized the corollary implicit in this rule, namely, that entry of a final judgment in the action terminates the right to take an appeal from an intermediate order (see, Dubray v Pratt, 283 AD2d 869; Norwest Mtge. v Clifford, 271 AD2d 721; Rivera v Majuk, 256 AD2d 910, 911; Pixel Inti. Network v State of New York, 255 AD2d 666). Accordingly, since the record on appeal reveals that final judgment was entered in this action on April 19, 2001, plaintiffs’ appeal from the intermediate order denying their motion to set aside the verdict must be dismissed.
Mercure, J. P., Spain, Carpinello and Rose, JJ., concur. Ordered that the appeal is dismissed, without costs.